             Case 2:20-cv-01175-JAM-DMC Document 5 Filed 08/24/20 Page 1 of 3



1
     Todd M. Friedman (216752)
     Adrian R. Bacon (280332)
2    Law Offices of Todd M. Friedman, P.C.
3    21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
4
     Phone: 877-206-4741
5    Fax: 866-633-0228
6
     tfriedman@toddflaw.com
     abacon@toddflaw.com
7    Attorneys for Plaintiff
8
                          UNITED STATES DISTRICT COURT
9
                         EASTERN DISTRICT OF CALIFORNIA
10
                                                              Case No.
11   JENNIFER TRISDALE,                                    )
12                                                         ) Case 2:20-cv-01175-JAM-DMC
     Plaintiff,
                                                           )
13                                                           JOINT STIPULATION TO
     v.                                                    )
                                                             DISMISS WITH PREJUDICE
14                                                         )
15
     CITIBANK, N.A.                                        )
                                                           )
16   Defendant.

17
             IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff
18
     and Defendants by and through their undersigned counsels, that pursuant to
19
     Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(ii), the above-captioned
20
     action is hereby dismissed in its entirety with prejudice. Each party shall bear
21
     their own costs and attorney fees.
22
                        Respectfully submitted August 24, 2020
23

24                                        By: s/ Todd M. Friedman, Esq.
                                               Todd M. Friedman
25
                                               Attorney for Plaintiff
26
                                           By: /s/ Mark Sasso
27
                                                  Mark Sasso
28                                              Attorney For Defendant



                                      Stipulation to Dismiss- 1
          Case 2:20-cv-01175-JAM-DMC Document 5 Filed 08/24/20 Page 2 of 3



1
                                     Signature Certification
2
           Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
3
     Policies and Procedures Manual, I hereby certify that the content of this
4
     document is acceptable to counsel for Defendant and that I have obtained their
5
     authorization to affix their electronic signature to this document.
6

7
     Dated: August 24, 2020
8
                               LAW OFFICES OF TODD M. FRIEDMAN, P.C.
9

10                                      By: _ s/ Todd M. Friedman, Esq.
                                               Todd M. Friedman
11
                                                 Attorney for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Stipulation to Dismiss- 2
           Case 2:20-cv-01175-JAM-DMC Document 5 Filed 08/24/20 Page 3 of 3



1                            CERTIFICATE OF SERVICE
2
     Filed electronically on August 24, 2020 with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on August 24, 2020 to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9                                    s/ Todd M. Friedman, Esq
                                      Todd M. Friedman
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Stipulation to Dismiss- 3
